 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 1 of 16 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 AMANDA FORTIN, on behalf of herself               :
 and others similarly situated,                    :
                                                   :   CASE NO. 2:21-cv-2836
                Plaintiff,                         :
                                                   :   JUDGE
        v.                                         :
                                                   :   MAGISTRATE JUDGE
 DEDICATED NURSING ASSOCIATES,                     :
 INC.,                                             :   JURY DEMAND ENDORSED
 6536 William Penn Hwy Rt. 22                      :   HEREON
 Suite 101                                         :
 Delmont, PA 15626                                 :
                                                   :
                Defendant.                         :

       PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR
      VIOLATIONS OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Now comes Plaintiff Amanda Fortin (“Named Plaintiff”), through undersigned counsel,

individually and on behalf of other members of the general public similarly situated, for her

Collective and Class Action Complaint against Defendant Dedicated Nursing Associates, Inc.

(“Defendant” or “DNA”) for its failure to pay employees overtime wages, seeking all available

relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq.; the Ohio

Minimum Fair Wage Standards Act, O.R.C. §§ 4111.03 and 4111.08 (“the Ohio Wage Act”); the

Ohio Prompt Pay Act (“OPPA”), O.R.C. § 4113.15 (the Ohio Wage Act and the OPPA will be

referred to collectively as “the Ohio Acts”); and common law. Named Plaintiff’s FLSA claims are

asserted as a collective action pursuant to 29 U.S.C. § 216(b) while the Ohio Acts claims are

asserted as a class action pursuant to Federal Rule of Civil Procedure 23. The following allegations

are based on personal knowledge as to Named Plaintiff’s own conduct and are made on




                                           Page 1 of 16
     Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 2 of 16 PAGEID #: 2




information and belief as to the acts of others. Named Plaintiff, individually and on behalf of others

similarly situated, hereby states as follows:

I.       JURISDICTION AND VENUE

         1.     This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. § 1331.

         2.     This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. § 1367, as

this Complaint raises additional claims pursuant to the laws of Ohio over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

         3.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendant

employed Named Plaintiff and others similarly situated in the Southern District of Ohio, a

substantial part of the events or omissions giving rise to the claim occurred in the Southern District

of Ohio, and Defendant has done substantial business in the Southern District of Ohio.

II.      THE PARTIES

         Named Plaintiff

         4.     Named Plaintiff is an individual, a United States citizen, and a resident of the State

of Ohio living in the Southern District of Ohio.

         5.     At all times relevant herein, Named Plaintiff was employed by Defendant as an

hourly, non-exempt STNA in 2020.

         6.     Named Plaintiff brings this action on behalf of herself and those similarly situated,

and she has given her written consent to bring this action to collect unpaid overtime compensation

under the FLSA. Pursuant to 29 U.S.C. § 216(b), Named Plaintiff’s consent is attached as Exhibit

A.




                                            Page 2 of 16
    Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 3 of 16 PAGEID #: 3




        Defendant

        7.       Defendant is a foreign corporation registered to do business in the state of Ohio.

        8.       Defendant provides, among other services, healthcare staffing solutions for various

healthcare providers.

        9.       Defendant maintains several offices in Ohio, Pennsylvania, and North Carolina;

however, it actively and directly provides services to all fifty (50) states.1

        10.      Upon information and belief, Defendant applies or causes to be applied

substantially the same employment policies, practices, and procedures, including those relating to

the payment of wages, overtime, and timekeeping.

        11.      Because the work performed by Named Plaintiff and all other hourly healthcare

employees benefited Defendant, and directly or indirectly furthered its interests, Defendant is an

employer of Named Plaintiff and other similarly situated employees under the FLSA’s definition

of “employer.”

        12.      At all relevant times, Defendant suffered or permitted Named Plaintiff and other

similarly situated healthcare employees to work. The work that Named Plaintiff and other similarly

situated healthcare employees performed was for Defendant’s primary benefit.

        13.      Defendant was an employer of Named Plaintiff and all other similarly situated

healthcare employees at all of its locations as defined in, or for the purposes of, the FLSA and the

Ohio Acts.

        14.      Defendant operates, controls, enterprises, and employs healthcare employees

engaged in commerce or in the production of goods for commerce, or it has had employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced


1
 See Contact Us: DNA Office Locations, DEDICATED NURSING ASSOCS., INC.,
https://www.dedicatednurses.com/contact-us/ (last visited May 27, 2021).

                                              Page 3 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 4 of 16 PAGEID #: 4




for commerce by any person. Defendant has an annual gross volume of sales made or business

done of not less than $500,000 per year (exclusive of excise taxes at the retail level).

       15.     At all times relevant hereto, Defendant was fully aware of the fact that it was legally

required to comply with the wage and overtime laws of the United States and of the State of Ohio.

III.   STATEMENT OF FACTS

       16.     Defendant employed Named Plaintiff and other similarly situated healthcare

employees as hourly, non-exempt employees.

       17.     Named Plaintiff and other similarly situated healthcare employees worked, or they

were scheduled to work, more than forty (40) hours in one or more workweek(s).

       18.     During their employment with Defendant, Named Plaintiff and other similarly

situated healthcare employees were not fully and properly paid for all overtime wages because

Defendant applied a meal break deduction to their compensable hours worked even when Named

Plaintiff and other similarly situated healthcare employees were unable to take a full, uninterrupted

meal break.

       19.     Specifically, Defendant required the deduction of a daily meal break from the

compensable hours worked by Named Plaintiff and other similarly situated healthcare employees.

       20.     Defendant required employees to login and logout of an app to track their work

hours. If employees received a meal break, they were required to logout for such meal breaks.

However, even if employees logged out of a meal break, their attempted meal break was regularly

interrupted by work duties. In addition, Defendant deducted a half hour meal break regardless if

employees were able to logout for such meal break.




                                            Page 4 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 5 of 16 PAGEID #: 5




       21.     Named Plaintiff and other similarly situated healthcare employees were often

unable to take a meal break, took a shortened meal break, or had their meal breaks interrupted with

job duties.

       22.     The facilities where Defendant staffed Named Plaintiff and other similarly situated

healthcare employees to work were regularly understaffed and Named Plaintiff and other similarly

situated employees were too busy with work to regularly take a full, uninterrupted meal break.

       23.     Indeed, Named Plaintiff often worked on a floor by herself while having to provide

care to forty (40) patients at once.

       24.     Defendant did not have a policy and/or practice that allowed Named Plaintiff and

other similarly situated employees to report a missed meal break to override the meal break

deduction, or, if there was such a policy, in practice the policy was not able to be utilized.

       25.     Consequently, a daily meal break was deducted from healthcare employees’ hours

worked regardless of whether Named Plaintiff and other similarly situated healthcare employees

received an uninterrupted meal break.

       26.     Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that it was legally required to comply with the wage and overtime payment laws

of the United States and of the State of Ohio.

       27.     During relevant times, Defendant had knowledge of and acted willfully regarding

its conduct described herein.

       28.     Defendant is in possession and control of necessary documents and information

from which Named Plaintiff would be able to precisely calculate damages or it otherwise failed to

maintain such documents and information.




                                            Page 5 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 6 of 16 PAGEID #: 6




       29.     For the three (3) years preceding the filing of this Complaint, Defendant applied

the same pay policies and practices to all similarly situated hourly, non-exempt healthcare

employees, including Named Plaintiff.

       30.     Named Plaintiff and other similarly situated employees have not been fully and

lawfully compensated for all of their compensable hours worked due to the aforementioned

policies and/or practices described herein.

       31.     Defendant knew or should have been aware that Named Plaintiff and other similarly

situated healthcare employees had a meal deduction applied to their daily hours worked when they

were unable to take a meal break, took a shortened meal break, and/or had their meal break

interrupted with job duties.

       32.     As a result of Defendant’s meal break policies and/or practices, Named Plaintiff

and other similarly situated employees were not paid one-and-one-half times their regular rates of

pay for all hours worked in excess of forty (40) in a workweek.

       33.     Further, Defendant knew or should have been aware that Named Plaintiff and other

similarly situated employees worked in excess of forty (40) hours in a workweek and were entitled

to be paid an overtime rate based on their regular rates of pay, as that phrase is defined under the

FLSA, but Defendant willfully elected not to fully compensate its employees during all times

relevant.

IV.    COLLECTIVE ACTION ALLEGATIONS

       34.     Named Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) as a

representative action on behalf of herself and all other similarly situated employees of the opt-in

class. The FLSA collective consists of the following:

               All current and former hourly, non-exempt employees of Defendant
               who worked or were scheduled to work at least forty (40) hours in

                                              Page 6 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 7 of 16 PAGEID #: 7




               any workweek and had a meal deduction taken from their
               compensable hours worked, beginning three (3) years prior to the
               filing date of this Complaint and continuing through the date of the
               final disposition of this case (hereinafter the “FLSA Collective” or
               “FLSA Collective Members”).

       35.     This FLSA claim is brought as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for overtime compensation withheld in violation of the FLSA, liquidated

damages, and attorneys’ fees.

       36.     In addition to Named Plaintiff, the putative FLSA Collective Members have been

denied proper overtime compensation due to company-wide unlawful payroll policies and

practices described herein. Defendant failed to meet the minimum requirements of the FLSA by

not paying Named Plaintiff and the putative FLSA Collective Members overtime at a rate of at

least one-and-one-half times their regular rates of pay, as that phrase is defined under the FLSA,

for all overtime hours worked. Named Plaintiff is representative of those other similarly situated

employees and is acting on behalf of their interests as well as her own in bringing this action.

       37.     The identities of the putative FLSA Collective Members are known to Defendant

and are readily identifiable through Defendant’s payroll records. These individuals may readily be

notified of this action and allowed to opt in to it pursuant to 29 U.S.C. § 216(b) for the purpose of

collectively adjudicating their claims for overtime compensation, liquidated damages, attorneys’

fees, and costs under the FLSA.

       38.     The net effect of Defendant’s policies and practices is that Defendant willfully

failed to fully and properly pay Named Plaintiff and the FLSA Collective Members overtime

wages. Thus, Defendant enjoyed substantial ill-gained profits at the expense of Named Plaintiff

and the FLSA Collective Members.




                                           Page 7 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 8 of 16 PAGEID #: 8




V.      RULE 23 ALLEGATIONS

        39.     Named Plaintiff brings her Ohio Acts claims pursuant to Federal Rule of Civil

Procedure 23 as a class action on behalf of herself and all other similarly situated of the following

class, consisting of:

                All Ohio current and former hourly, non-exempt employees of
                Defendant who worked or were scheduled to work at least forty (40)
                hours in any workweek and had a meal deduction taken from their
                compensable hours worked, beginning two (2) years prior to the
                filing date of this Complaint and continuing through the date of the
                final disposition of this case (hereinafter the “Ohio Rule 23 Class”
                or “Ohio Rule 23 Class Members”).

        40.     During relevant times, Named Plaintiff and those Ohio Rule 23 Class Members

worked at least forty (40) hours per workweek, but they were not correctly compensated at a rate

of at least one-and-one-half times their correct regular rates of pay, as that phrase is defined under

the FLSA, for all hours worked in excess of forty (40) because of Defendant’s policies and/or

practices of requiring a meal break deduction to be taken even if employees do not receive an

uninterrupted meal break.

        41.     The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

        42.     Named Plaintiff is a member of the Ohio Rule 23 Class and her claims for unpaid

wages are typical of the claims of other members of the Ohio Rule 23 Class.

        43.     Named Plaintiff will fairly and adequately represent the Ohio Rule 23 Class and

the interests of all members of the Ohio Rule 23 Class.

        44.     Named Plaintiff has no interest that is antagonistic to or in conflict with those

interests of the Ohio Rule 23 Class whom she has undertaken to represent.




                                            Page 8 of 16
 Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 9 of 16 PAGEID #: 9




         45.   Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.

         46.   Questions of law and fact are common to the Ohio Rule 23 Class.

         47.   Class certification is appropriate under Rule 23(b)(1) because individual actions

would create the risk of inconsistent or varying adjudications that would establish incompatible

standards of conduct for Defendant with respect to its non-exempt employees.

         48.   Class certification is appropriate under Rule 23(b)(2) because Defendant acted or

refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

         49.   Class certification is appropriate under Rule 23(b)(3) because the questions of law

and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

         50.   Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class for hours worked in excess of forty (40) per workweek because of the applied meal

break deductions; (b) whether Defendant’s violations of the Ohio Wage Act were knowing and

willful; (c) what amount of unpaid and/or withheld overtime compensation is due to Named

Plaintiff and other members of the Ohio Rule 23 Class on account of Defendant’s violations of the

Ohio Wage Act; and (d) what amount of prejudgment interest is due to the Ohio Rule 23 Class

members for unpaid overtime or other compensation that was withheld or not paid to them.




                                             Page 9 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 10 of 16 PAGEID #: 10




       51.     A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s and the Ohio Rule 23 Class’s claims and will prevent undue financial,

administrative, and procedural burdens on the parties and the Court. Named Plaintiff and counsel

are not aware of any pending Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein,

or on behalf of any individual alleging a similar claim. Because the damages sustained by

individual members are modest compared to the costs of individual litigation, it would be

impractical for class members to pursue individual litigation against Defendant to vindicate their

rights. Certification of this case as a class action will enable the issues to be adjudicated for all

class members with the efficiencies of class litigation.

VI.    CAUSES OF ACTION

                                  COUNT I
               FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

       52.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       53.     This claim is brought as part of a collective action by Named Plaintiff on behalf of

herself and the FLSA Collective.

       54.     During the relevant time period, Defendant employed Named Plaintiff and the

FLSA Collective Members.

       55.     Named Plaintiff and the FLSA Collective Members were paid on an hourly basis

and worked in non-exempt positions.

       56.     Named Plaintiff and the FLSA Collective Members worked in excess of forty (40)

hours in one or more workweek(s) during all times relevant.

       57.     The FLSA requires that covered employees be compensated for every hour worked

in a workweek. See 29 U.S.C. § 206(b).




                                           Page 10 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 11 of 16 PAGEID #: 11




       58.      The FLSA requires that non-exempt employees receive overtime compensation of

one-and-one-half times their regular rates of pay for hours worked in excess of forty (40) per week.

See 29 U.S.C. § 207(a)(1).

       59.      Named Plaintiff and the FLSA Collective Members were not exempt from

receiving FLSA overtime compensation.

       60.      Named Plaintiff and the FLSA Collective Members should have been paid overtime

premium for all hours worked in excess of forty (40) hours per workweek during the three (3)

years from the filing date of this Complaint.

       61.      Defendant violated the FLSA with respect to Named Plaintiff and the FLSA

Collective Members by, inter alia, requiring a meal break deduction even when its employees did

not receive an uninterrupted meal break and thus failing to fully compensate them at one-and-one-

half times their regular rates of pay for hours worked over forty (40) in workweeks.

       62.      Defendant knew or should have known of the overtime payment requirements of

the FLSA. Defendant willfully withheld and failed to pay the overtime compensation to which

Named Plaintiff and the FLSA Collective Members are entitled.

       63.      The exact total amount of overtime compensation that Defendant failed to pay

Named Plaintiff and the FLSA Collective Members is unknown at this time, as many of the records

necessary to make such precise calculations are in the possession of Defendant or were not kept

by Defendant.

       64.      As a direct and proximate result of Defendant’s conduct, Named Plaintiff and the

FLSA Collective Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available on behalf of herself and the FLSA Collective Members.



                                          Page 11 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 12 of 16 PAGEID #: 12




                                      COUNT II
          R.C. § 4111.03 – RULE 23 CLASS ACTION FOR UNPAID OVERTIME

       65.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       66.     This claim is brought under Ohio law, which incorporates the FLSA without

limitation.

       67.     Named Plaintiff and the Ohio Rule 23 Class Members have been employed by

Defendant, and Defendant is an employer covered by the overtime requirements under Ohio law.

       68.     The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5x) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See R.C.

§ 4111.03(A); 29 U.S.C. § 207(a)(1).

       69.     Named Plaintiff and the Ohio Rule 23 Class worked in excess of the maximum

weekly hours permitted under R.C. § 4111.03 but were not paid overtime for all hours worked

over forty (40) in a workweek for workweeks wherein they had a meal break deduction even

though they did not receive an uninterrupted meal break.

       70.     Defendant’s company-wide policies and/or practices described herein resulted in

unpaid overtime wages for Named Plaintiff and the Ohio Rule 23 Class.

       71.     Named Plaintiff and the Ohio Rule 23 Class were not exempt from the wage

protections of the Ohio Wage Act.

       72.     Defendant violated the Ohio Wage Act with respect to Named Plaintiff and the

Ohio Rule 23 Class by, inter alia, failing to compensate them at one-and-one-half times their

correct regular rates for hours worked over forty (40) in a workweek because of Defendant’s meal

deduction policy and/or practice as described herein.

                                          Page 12 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 13 of 16 PAGEID #: 13




       73.     Defendant’s repeated and knowing failure to pay overtime wages to Named

Plaintiff and those similarly situated Ohioans constitutes a violation of R.C. § 4111.03, and, as

such, Defendant acted willfully.

       74.     For Defendant’s violations of R.C. § 4111.03, by which Named Plaintiff and those

similarly situated Ohio employees have suffered and continue to suffer damages, Named Plaintiff

and those similarly situated Ohio employees seek unpaid overtime and other compensation,

liquidated damages, interest and attorneys’ fees, and all other remedies available.

                                    COUNT III
     R.C. § 4113.15 – RULE 23 CLASS ACTION FOR VIOLATIONS OF THE OHIO
                                PROMPT PAY ACT

       75.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       76.     During relevant times, Named Plaintiff and the Ohio Rule 23 Class Members have

been employed by Defendant.

       77.     During relevant times, Defendant was an entity covered by the OPPA, and Named

Plaintiff and the Ohio Rule 23 Class Members have been employed by Defendant within the

meaning of the OPPA.

       78.     The OPPA requires Defendant to pay Named Plaintiff and the Ohio Rule 23 Class

all wages, including unpaid overtime, in accordance with R.C. § 4113.15(A).

       79.     During relevant times, Named Plaintiff and the Ohio Rule 23 Class were not paid

all wages, including overtime wages at one-and-one-half times their regular rates of pay within

thirty (30) days of performing the work. See R.C. § 4113.15(B).

       80.     Named Plaintiff’s and the Ohio Rule 23 Class Members’ wages remain unpaid for

more than thirty (30) days beyond their regularly scheduled payday.




                                          Page 13 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 14 of 16 PAGEID #: 14




       81.     Named Plaintiff and the Ohio Rule 23 Class Members have been harmed and

continue to be harmed by such unpaid wages.

       82.     In violating the OPPA, Defendant acted willfully, without a good faith basis, and

with reckless disregard of clearly applicable Ohio law.

                           COUNT IV
         RECORDKEEPING VIOLATIONS OF THE OHIO WAGE ACT

       83.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       84.     The Ohio Wage Act requires employers to maintain and preserve payroll or

other records containing, among other things, the hours worked each workday and the total

hours worked each workweek. See O.R.C. § 4111.08. See also, 29 C.F.R. §§ 516.2 et seq.

       85.     During times material to this complaint, Defendant was a covered employer, and

required to comply with the Ohio Wage Act’s mandates.

       86.     Named Plaintiff and the Ohio Rule 23 Class Members were covered employees

entitled to the protection of the Ohio Wage Act.

       87.     During times material to this complaint, Defendant violated the Ohio Wage Act

with respect to Named Plaintiff and the Ohio Rule 23 Class Members by failing to properly

maintain accurate records of all hours Named Plaintiff and the Rule 23 Class Members worked

each workday and within each workweek.

       88.     In violating the Ohio Wage Act, Defendant acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

VII.   PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff requests judgment against Defendant for an Order:

       A.      Certifying the proposed FLSA collective action;




                                          Page 14 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 15 of 16 PAGEID #: 15




       B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective, apprising them of the pendency of this action and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

       C.      Certifying the proposed Rule 23 Class under the Ohio Acts;

       D.      Finding that Defendant failed to keep accurate records, and, as such, Named

Plaintiff, the FLSA Collective Members, and the Ohio Rule 23 Class Members are entitled to prove

their hours worked with reasonable estimates;

       E.      Awarding to Named Plaintiff and the FLSA Collective Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the FLSA;

       F.      Awarding to Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Wage Act;

       G.      Awarding judgment against Defendant for liquidated damages pursuant to the

OPPA in the greater amount of $200 per violation or six percent (6%) of all unpaid overtime

compensation owed to Named Plaintiff and the Ohio Rule 23 Class Members during the applicable

statutory period;

       H.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members costs, disbursements, and reasonable allowances for fees of counsel and experts

as well as reimbursement of expenses;

       I.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members such other and further relief as the Court deems just and proper;




                                          Page 15 of 16
Case: 2:21-cv-02836-MHW-KAJ Doc #: 1 Filed: 05/27/21 Page: 16 of 16 PAGEID #: 16




       J.      Granting Named Plaintiff leave to amend to file additional claims for relief or

different causes of action should information become available through investigation and

discovery;

       K.      Rendering a judgment against Defendant for all damages, relief, or any other

recovery whatsoever;

       L.      Directing Defendant to pay reasonable attorneys’ fees and all costs connected with

this action; and

       M.      Granting such other and further relief as to this Court may deem necessary, just,

and proper.

                                              Respectfully submitted,

                                              COFFMAN LEGAL, LLC

                                              /s/ Matthew J.P. Coffman   ________
                                              Matthew J.P. Coffman (0085586)
                                              Adam C. Gedling (0085256)
                                              Kelsie N. Hendren (100041)
                                              1550 Old Henderson Rd
                                              Suite #126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com
                                                      agedling@mcoffmanlegal.com
                                                      khendren@mcoffmanlegal.com

                                              Attorneys for Named Plaintiff and those similarly
                                              situated


                                        JURY DEMAND

       Named Plaintiff requests a trial by a jury of eight (8) persons.

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman




                                          Page 16 of 16
